Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections Based Upon Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 19, 40, 42, 44, 45, 48-49, 51-54, 58, 59, 61, and 63 are rejected under 35 U.S.C. 103 as obvious over Smiley et al (US 8,328,869; hereafter referred to as SY) in view of Schachar (US 2001/0010019; hereafter referred to as SR.
SY meets the claim language where:
The optic body as claimed is the IOL (200) of SY (see Figures 9-12 and column 8, lines 5-65);
The optic body peripheral edge as claimed (see claim 40) is the edge of the IOL (200);
The projection extending radially outwards from a peripheral surface as claimed is optic buttress (210) of SY;
The haptic contact surface as claimed is the outermost surface of the optic buttress (210) that has two flat portions or surfaces to match the surfaces shown in the haptic contact surface (212) as seen in Figure 12;
The flat surface as claimed is again the outermost surface of the optic buttress (210) that has two flat portions to match the surfaces shown in the haptic contact surface (212) as seen in Figure 12;
The haptic as claimed is the haptic (208);
The free distal end as claimed is the rounded end of the haptic (208);
The proximal portion of the haptic as claimed is portion near the buttress element (212); and
The securing or joining feature as claimed is the adhesive described on column 7, lines 19-30, column 8, line 49 and column 6, lines 33-36 of SY.                           
    PNG
    media_image1.png
    614
    551
    media_image1.png
    Greyscale

                                                  
    PNG
    media_image2.png
    689
    573
    media_image2.png
    Greyscale

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Furthermore, SY fails to disclose a butt joint without the projection extending into the haptic.  SR is cited to show that to the analogous art of scleral bands, it was well known to utilize butt joints instead of tongue and groove joints that are not reinforced as having portions not extending into each other; see paragraph 44.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a butt joint in the SY invention as a way to simplify the manufacture and subsequent assembly of the two portions.  One of ordinary skill versed in the intraocular lens art would be keenly aware of means of joining structural features together in various ways from the related art of eye repair via scleral bands.
	Regarding claim 42, this claim requires a butt joint suggesting that the connection of the haptic and optic, set forth in base claim 19, need not be via a butt joint but can be connection element extending into a bore.  But it is noted that butt joints can also be reinforced with portions of one piece sticking into the other piece.  This is called a “reinforced butt joint.”  Therefore, even if a portion of buttress (210) sticks into buttress 
	Regarding claim 45, the Applicant is directed to see Figure 9 of SY where the lateral sides of the buttress (210) are shown to curve around to form the generally oval or pill shaped form.  Figure 9 is considered to be a top or bottom view.
Regarding claim 48, SY does not disclose how far the projection is extended from the peripheral surface of the optic body as claimed.  However, SY is utilized in the same art in the same manner such that the dimensions claimed are within an order of magnitude with what is disclosed by SY.  Therefore, the claimed dimension of 10 microns to 500 microns for the projection extension would have been considered clearly obvious in view of these disclosure and in view of an inspection of the drawings that suggests relative dimension within the broad range of 10 microns to 500 microns is met.  The mere difference in sizes is not considered patentable when the relative dimensions would not perform differently than the prior art.
MPEP 2144.04 (MPEP 2144.04 IV. A.)
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	Regarding claim 49, Figure 9 of SY shows the optic and the projection be a single integral body to the extent required by the claim.
	Regarding claim 51, the Applicant is directed to column 8, lines 50-52, where the anterior element as claimed is the anterior element (202) of SY but where the posterior 
	Regarding claim 52, the Examiner interprets the intermediate layer (204) as being part of the posterior element.
	Regarding claim 53, the Examiner interprets the intermediate layer (204) as being part of the anterior element.
	Regarding claims 61 and 63, the Applicant is directed to column 7, lines 19-30, column 8, line 49 and column 6, lines 33-36 of SY.
	Claim(s) 56 is rejected under 35 U.S.C. 103 as obvious over SY and SR, further in view of Shadduck (US 6,966,649).  SY fails to disclose the plurality of channels as now claimed.  However, Shadduck, from the same art of endeavor, (see Figure 12 and column 10, lines 44-57) teaches that it was known to put multiple channels within haptics in order to facilitate flow to different regions of the optic.  Therefore, it is the Examiner’s that it would have been considered clearly obvious to an ordinary artisan to put multiple channels in the projections of SY in order to better facilitate delivery of the fluid to different chambers of the optic of SY as a better way to control the same.
	Claim(s) 68-69 are rejected under 35 U.S.C. 103 as obvious over SY and SR, further in view of Esch et al (US 7,217,288).  SY fails to disclose the tapered projections as claimed.  Esch et al (see Figures 5C and 5D), from the same art of endeavor, teaches that it was known to taper projections.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to taper the projections of SY to better distribute any shear stresses on the haptic over larger area at the base of the projection, but preventing excessive stress at that junction.
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
	The Applicant traverses the Section 103 rejection relying on SY and SR by arguing that SR only make one reference to a butt joint and rather emphasizes the importance of joints that allow one end of a band to coupled to the end of another band.  In response, the Examiner asserts that the fact that mentioning a butt joint only once indicates that one of ordinary skill would find such joints common and well known without a need for further explanation.  The fact that other joints are taught is at most a preference for the other joints not a teaching away from butt joints that can be used as well.  In other words, a preference for one thing is not a teaching away from another that is also disclosed as a possibility.
	The Applicant also argues that one would not be motivated by the figures and almost all of the text description in SR to conclude a butt joint would be preferred over other fittings.  The motivation is stated in the rejection as a way to simplify the manufacture and subsequent assembly of the two portions.  
	Next, the Applicant argues that SR is from a non-analogous art because the references relate to devices implanted in different parts of the eye.  While the Examiner understands that SY and SR are not necessarily from the same art of endeavor, the argument that they are not analogous because of their use in different parts of the eye is not a valid reason to deem them non-analogous.  To be analogous, the reference must be reasonably pertinent to the problem faced by the inventor; see MPEP 2141.01(a) (I).  The problem solved is the joining of two parts of material that are to be 
	In response to the traversal of the claim 45 rejection that Figure 9 is a perspective view not a top view, the Examiner again asserts that Figure 9 is a top or bottom view to the extent that the claim language can be given patentable weight.  The claim does not require that the plane of the IOL be parallel to the plane of the page.
	The remaining traversals, that is of claims 42, 44, 48, 49, 51-54, 56, 58, 59, 61, 63, 68, and 69 rely on the traversals made against base claims 19 and 40.  For this reason, these claims are considered unpatentable as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774